DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/22 has been entered.
 
Response to Amendment
3.         Applicant's amendment filed on 03/14/22 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments filed on 03/14/22 have been fully considered but are moot in view of amendment. All previous rejections and have been withdrawn.

Terminal Disclaimer
5.         The terminal disclaimers filed on 08/24/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10118863, 9670400, and 10077395 have been reviewed and were approved on 08/24/21.  The terminal disclaimers have been recorded.

Terminal Disclaimer
6.        The terminal disclaimer filed on 08/24/21 disclaiming the terminal portion of anypatent granted on this application which would extend beyond the expiration date of U.S. Patent Application Serial No. 16/133142, should the patent granted, have been reviewed and were approved on 08/24/21. The terminal disclaimer has been recorded. 

Examiner’s Amendment
7.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Smith Nicholas on 07/19/22.

           The application has been amended as follows: 
         (i)       In claim 1, please change the recitation “less than about 2 µm” in line 3 to “about 0.4 µm to about 3.5 µm.
        (ii)       In claim 12, please change the recitation “less than about 2 µm” in line 3 to “about 0.8 µm to about 2.8 µm.


Reasons for Allowance 
8.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior art is Eldred (US 2012/0227968). Eldred’s priority date is March 11, 2011 (the filing date), and the present application claims priority to Eldred. The amended claims are supported by Tables 2, 3, and 4 and Claims 19, 21, 23, and 24 of Eldred. Accordingly, the amended claims have a priority date of March 11, 2011. Therefore, Eldred is not prior art to the claims of the present application.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1766